On Motion for Rehearing
Appellant has called our attention to the decision of this court in Nelson v. Jenkins, 214 S.W.2d 140, in which a writ of error was refused, and insists that in conformity with that decision appellant is entitled to a judgment against Jesus B. Lira of damages for breach of his contract to convey the, community homestead land in question, such damages being the difference between the maucet value of the land as found by the jury and the contract price which Lira agreed should be taken as its market value in the event of condemnation. In our opinion Nelson v. Jenkins has no application to the factual • situation here presented. As indicated in our original opinion, when the city resorted to condemnation it abandoned the contract for all purposes and impliedly agreed to the value that might be fixed by the,jury in condemnation. Because if is dissatisfied with that value it cannot set it aside and have recourse on Lira for the agreed value. The remedy of condemnation is inconsistent with and repugnant to any agreement as to value. ,
Appellant also complains of the judgment because it provides for recovery from appellant of interest at’ the rate of 6% per annum on $34,800 from January 28, 1952, until July 30, 1954, and 6% per annum interest from that date until paid. In oúr order overruling appellant’s motion for re-hearing filed March 30, 1955, we said:
“In its trial amendment to its motion for a new trial appellant made a tender of $25,250 to appellees, with the provision that sucli tender was without prejudice to the rights of the parties to prosecute their appeal. In connection with such tender appellant requested that the- tender operate to stop the running of interest on the amount tendered, without prejudice to their right to prosecute their appeal. Since this money was -at all times available to *749appellees, they are not entitled to recover interest thereon.”
Our judgment heretofore rendered is modified so as to allow interest on $9,550 from January 28, 1952 until paid, and appellant’s motion for re-hearing is in all other respects overruled.
On. Motion to Withdraw
On its own motion the court withdraws its order overruling appellant’s motion for rehearing in the above entitled cause, and it is ordered that said motion for rehearing be set for oral argument on May 25th, 1955, at 10 o’clock A.M., and that all parties be notified, the court being in grave doubt as to the correctness of our holding that a husband could not be held liable for damages for breach of contract to convey a homestead, in view of the holding of this court in the case of Nelson v. Jenkins, 214 S.W.2d 140.
On Reconsideration Motion for Motion for Rehearing
In its motion for rehearing, appellant points out that we erred in permitting appellees to recover interest at the rate of six per cent per annum on $34,800 from January 28, 1952 until July 30, 1954, and at the rate' of six per cent 'per annum from the latter date until paid.
In its trial amendment to its-motion for a new trial appellant made a tender of $25,250 to appellees, with the provision that such tender was without prejudice to the rights , of the parties to prosecute their appeal. In connection with such tender appellant requested that the tender operate to stop the running of interest on the amount tendered, without prejudice to their right to prosecute their appeal. Since this money was at all times available to appel-lees, they are not entitled to recover interest thereon.
It is therefore ordered that our judgment heretofore rendered be modified so as to allow interest on $9,550 from January 28, 1952, until paid, as prayed for by appellant. With such modification the motion for rehearing is in all other respects overruled.